DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/20 and 11/16/20 has been entered.

Response to Amendment
3.      A) Applicant has amended claim 5 in the claims submitted 11/16/20 and 4/17/20.  It appears as if applicant intended to strike out the number four in “4301.85mm” to recite “301.85mm”. However, in the currently amended claim it is difficult to see the strikeout of the number 4. For the purpose of examination, it is interpreted as if applicant intended to amend the claims to recite “301.85mm”. 

          B)   Applicant has amended the claims to correct the “first lip” and the “second lip” which were previously reversed and objected to in the final rejection mailed 9/17/20. Applicant has corrected most instances, however, it appears as if 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclined wall being “80 degrees”, as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 



Claim Objections
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
           A)  Applicant recites “the centerline of the ring” in claim 1 line 17.  It appears as if applicant may have intended to recite “the centerline of the body”, as previously recited in claim 1 line 3, in order to maintain consistent language when referring to the same element throughout the claims. 

         B) 	Applicant recites “the vertical wall” in claim 14 line 7.  It appears as if applicant may have intended to recite “the second vertical wall” in order to maintain consistent language when referring to the same element throughout the claims. 
         



Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1, 3-5, and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A) Applicant previously amended claim 1 to recite a bottom of the lip having a length of “less than or equal to 6.07mm” in the claim amendments submitted 4/17/20. However, from a review of the specification, applicant recites “the length of the second lip 306 is about 6 mm” in paragraph 0036 of the specification. In paragraph 0043 of the specification applicant discloses having a lip bottom width from about 5.97mm to about 5.77mm.  However, there is no disclosure of having the specifics of a bottom of the lip being “less than or 

B)  Applicant previously amended claim 1 to recite having a diameter “less than or equal to 295.9mm” in the claim amendments submitted 4/17/20.  From a review of the specification, there appears to be no support of having an embodiment of being “less than or equal to 295.9mm”.  From paragraph 0031-0034 of the specification of the instant application, it appears as if the diameter ranges from 295.91mm to 296.16mm.  The recited range appears to only be greater than 295.9mm, not “less than or equal to 295.9mm”, as recited.  The limitations of being “less than or equal to 295.9mm” is therefore considered new matter not described in the original disclosure as filed, as previously indicated in the final rejection mailed 9/17/20.


C) Claims 3-5, 7-16 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 3-5, and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A) Applicant previously amended claim 1 to recite the lip having a length of “less than or equal to 6.07mm” in the claim amendments submitted 4/17/20. However, from a review of the specification, applicant recites being “about 6 mm” in paragraph 0036 of the specification. In paragraph 0043 of the specification applicant discloses having a lip bottom width from about 5.97mm to about 5.77mm.  However, there is no disclosure of having the specifics of being “less than or equal to 6.07mm” as previously amended in the claims submitted 4/17/20 to recite.  The recited limitation is therefore considered unclear and appears to be an inaccurate description of applicant’s claimed invention. 

B)  Applicant previously amended claim 1 to recite having a diameter “less than or equal to 295.9mm” in the claim amendments submitted 4/17/20.  From a review of the specification, there appears to be no support of having an embodiment of being “less than or equal to 295.9mm”.  From paragraph 0031-0034 of the specification of the instant application, it appears as if the diameter 

C) Applicant recites “the vertical face of the second vertical wall” in claim 1 lines 19-20 and line 22-23. The recited limitation lacks proper antecedent basis since “a vertical face of the second vertical wall” was never previously recited.  Applicant previously recited “a vertical face below the second vertical wall” in claim 1 lines 16-17. However, the vertical face of the second vertical wall (303) does not appear to be the same element as the vertical face (315) below the second vertical wall (303).  It appears as if applicant intended to recite “a vertical face of the second vertical wall” in claim 1 line 19-20. For the purpose of examination, it is interpreted as if applicant intended to recite “a vertical face of the second vertical wall” in claim 1 line 19-20.  

D) Applicant recites “the inner surface extending out from a vertical face” in claim 1 line 16 and “the inner surface” in claim 10.  The “inner surface” applicant is intending to refer to is unclear.  It is unclear whether applicant is intending to refer to the “inner surface closest in proximity to a centerline of the body” recited in claim 1 line 3, to the “inner surface of the isolation key” recited in claim 1 line 8, or whether applicant is intending to claim a new “inner surface”.    

E)  Applicant recites “the gap is between 0.9mm and 2mm” in claim 3. From a review of the specification it appears as if the instance of having a gap of 2mm is not possible.  It appears as if the gap between a 300mm substrate and a 301.98mm cylinder would have to be less than 2mm in order to have a “a gap” as claimed.  A review of paragraph 0017 of the specification discloses the gap being “less than 2mm”.  It appears as if applicant did not intend to include the instance of being “2mm” in the recited range. For the purpose of examination, it is interpreted as if applicant did not intend to include the instance of being “2mm” in the recited range.  

       F) 	Applicant recites “the vertical face” in claim 5 line 2 and claim 14 line 3. The “vertical face” applicant is intending to refer to is unclear.  It is unclear whether applicant is intending to refer to the “vertical face below the second vertical wall” recited in claim 1 lines 16-17 or whether applicant is intending to refer to the “vertical face of the second vertical wall” recited in claim 1 line 19-20 and 22-23. It appears as if applicant may be intending to refer to the vertical face of the second vertical wall.  For the purpose of examination, it is 

      G) 	Applicant recites “the height of the vertical wall” in claim 14 line 7. This lacks proper antecedent basis since “a height of the vertical wall”, or similar language, was never previously recited. It appears as if applicant intended to recite “a height of the second vertical wall”. For the purpose of examination, it is interpreted as if applicant intended to recite “a height of the second vertical wall”. 

H)     Applicant recites “the inclined wall is between 0 and 80 degrees” in claim 7. It is unclear whether applicant is intending to claim the inclusive of the endpoints of being “0” and “80” degrees.   In order for the wall (308) to be considered an “inclined wall” it would have to have an angle greater than zero degrees relative to a centerline of the body in order be considered “inclined” as recited.   In the instance of having an angle of zero degrees, the “inclined wall” would have a vertical orientation  parallel with a centerline of the body of the ring rather than being “inclined” at an angle relative to a centerline of the body of the ring.  For the purpose of examination, it is interpreted as if applicant did not intend to include the instance of being inclusive of “0 degrees” in the recited range.  


    I)	Applicant recites “the gap is between less than 2mm to 0.9mm” in claim 14 line 2. The recited limitation of being “less than 2mm to 0.9mm” is unclear, indefinite and awkwardly recited. It appears as if the recited limitation of the gap being “less than 2 mm” includes the instance of the gap being 0 or 1.99mm and therefore including a range of 0-0.9mm or 1.99-0.9mm.  In the instance where the range is 0-0.9mm the recited limitation is not understood because it appears as if the value of “2” does not have an impact.   For the purpose of examination, it is interpreted as if applicant did not intend to recite a range of being “less than 2mm to 0.9mm” and applicant only intended to recite the gap is “less than 2mm”. 

     J) 	Applicant recites “a second vertical wall” in claim 15 line 2. It is unclear whether applicant is intending to claim a plurality of second vertical walls or whether the recited limitation lacks proper antecedent basis and applicant is intended to refer back to the previously recited “second vertical wall” previously recited in claim 1 line 13.   It appears as if the recited limitation lacks proper antecedent basis and applicant intended to recite “the second vertical wall”. For the purpose of examination it is interpreted as if applicant intended to recite “the second vertical wall”. 

K)      Claims 3-5, 7-16 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3-5, 7-10 and 13-16 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over a first and second embodiment in Lee et al. (US 2010/0059181) in view of Kang et al. (US 2011/0126984).

12.	Regarding to Claim 1, Lee et al. discloses a single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) comprising: a circular ring-shaped body (body 302, as described in paragraph 0037-0038 and can be seen from Figure 3 in Lee et al.) comprising: an inner surface (surface defined by inner diameter 306, as described in paragraph 0038 and can be seen from Figure 3 in Lee et al.) closest in proximity to a centerline (a centerline of body 302) of the body (302) [as can be seen from Figure 1 and 3 in Lee]; the inner surface (surface defined by inner diameter 306) having a diameter of less than or equal to 295.9mm (the instance of the diameter being equal to 11.50 inches, as described in paragraph 0038 in Lee et al., which is equivalent to 292.1 mm, which is therefore less than 295.9mm), an outer surface (surface defined by outer diameter 304, as described in paragraph 0038 and can be seen from Figure 3 in Lee et al.) (320, 328, as described in paragraph 0041-0042 and can be seen from Figure 3 in Lee et al.) with an isolation key (notch 342, as described in paragraph 0043 and can be seen from Figure 3 in Lee et al.) formed therein [as can be seen from Figure 3 in Lee et al.]; a top surface (main top surface 332, as described in paragraph 0044 and can be seen from Figure 3 in Lee et al.) with an outer end (an outer end of 332 furthest from a centerline of ring 300) and an inner end (an inner end of 332 closest to a centerline of ring 300) [as can be seen from Figure 3 in Lee et al.], the outer end (outer end of 332 furthest from a centerline of ring 300) adjacent to the outer surface (surface defined by outer diameter 304) wherein an inner surface (horizontally extending surface of 342, as can be seen from Figure 3 in Lee et al.) of the isolation key (342) is parallel to a horizontal portion (horizontally extending portion of 332) of the top surface (332) [as can be seen from Figure 3 in Lee et al.], a wall (wall 336, as described in paragraph 0045 and can be seen from Figure 3 in Lee et al.) adjacent the inner end (an inner end of 332 closest to a centerline of ring 300); a second lip (lip defined by inner top surface 334, as described in paragraph 0044 and can be seen from Figure 3 in Lee et al.) extending from the wall (336) to a second vertical wall (secondary wall 310, as described in paragraph 0039 and can be seen from Figure 3 in Lee et al.), the second lip (lip defined by inner top surface 334) substantially parallel to the top surface (332) [as can be seen from Figure 3 in Lee et al.], and a lip (lip defined by land 314, as described in paragraph 0039 and can be seen from Figure 3 in Lee et al.) substantially parallel (as can be seen from Figure 3 in Lee et al.) to the second lip (lip defined by inner top surface 334) and  disposed on the inner surface (surface defined by inner diameter 306) extending out from a vertical face (inner wall 318, as described in paragraph 0041 and can be seen from Figure 3 in Lee et al.) below the second vertical wall (310) toward the centerline of the ring (a centerline of body 302 of ring 300) [as can be seen from Figure 3 in Lee et al], the lip (lip defined by land 314) configured to support a substrate (114) thereon [step 312 defines a substrate receiving pocket such that the perimeter of the substrate 114 extends over a portion of land 314, as described in paragraph 0039, as well as can be seen from Figure 1 and 3 in Lee et al. In addition, note that “a substrate” is interpreted as not being positively recited and is not a part of applicants claimed “single ring” apparatus. The apparatus disclosed by Lee et al. is interpreted as being “configured to” be used with a workpiece, such as a substrate workpiece of various sizes, in the recited manner with no additional modifications due to structural similarities of the apparatus disclosed by Lee], wherein the body (302) is sized such that a vertical face (a face of 310) of the second vertical wall (310) defines a cylinder [as can be seen from Figures 1 and 3 in Lee et al.]. 
			However, Lee et al. does not explicitly disclose the lip (lip defined land 314) being configured to support a 300mm substrate.  However, paragraph 0038 of Lee describes the instance of the inner diameter (306) of the cover ring (102) being 11.75 inches (298.45mm).  From Figure 3 in Lee et al., it is shown that the second vertical wall (310) defines a diameter larger than the cover ring diameter of 11.75 

However, in a first embodiment of Lee [Figure 3], Lee discloses the wall (336) having a substantially vertical orientation rather than having an inclined wall [as described in paragraph 0045 and can be seen from Figure 3 in Lee]. However, in a second embodiment of Lee [Figure 2], Lee discloses an inclined wall (inner sloped top surface 236) extending down towards a centerline (a centerline of 102) and having a vertical rise (vertical rise of 236) [as described in paragraph 0036, as well as can be seen from Figure 2 in Lee]. Lee discloses the inclined wall (236) having an angle (238) of less than about 70 degrees relative to a line perpendicular to a centerline of the cover ring 101 (as described in paragraph 0036 in Lee), however, Lee does not explicitly disclose the angle of the inclined wall relative to the centerline.  However, in the instance where the angle 238 in Lee is 10 degrees, which is less than 70 degrees, the angle from the inclined wall (236) to a centerline of ring (102) will be equal to 80 degrees.  It is therefore inferred that the prior art of Lee discloses having an angle between the inclined wall (236) and the centerline of 
	However, the combination of the first and second embodiment of Lee does not explicitly disclose a bottom of the lip having a length of less than or equal to 6.07mm and the body being sized such that the vertical face of the second vertical wall defines a cylinder having a diameter of less than or equal to 301.98 mm.  However, these limitations are directed solely to the change size and dimensions of the ring.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring for the purpose of gripping various workpieces of various sizes and dimensions.  Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring does not change how apparatus taught by the prior art would perform to grip various workpieces. 
However, Lee et al. does not explicitly disclose the body defining a gap of less than 2 mm on the lip between the substrate and the vertical face of the second Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring and substrate does not change how the processing chamber as taught by Lee et al. would perform.   

13.   Regarding to Claim 3, Lee et al.  modified by Kang et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, wherein the gap is between 0.9 mm and 2mm [as described in paragraph 0042 of Kang et al. Note that a gap of 0.005 inches is equivalent to 0.127mm, which is less than 2 mm]. Furthermore, these limitations are directed solely to the change in size of the ring and substrate.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring to fit in the processing chamber for the purpose of gripping various workpieces of various sizes and dimensions.  Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring and substrate does not change how the processing chamber as taught by Lee et al. would perform.   

14.    Regarding to Claim 4, Lee et al.  modified by Kang et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, having an outer surface (surface defined by outer diameter 304, as described in paragraph 0038 and can be seen from Figure 3 in Lee et al.).  However, the combination of Lee et al. and Kang does not explicitly Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring does not change how the processing chamber taught by Lee et al. would perform.   


15.    Regarding to Claim 5, Lee et al.  modified by Kang et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, having a cylinder (as can be seen from Figures 1 and 3 in Lee et al.) defined by the vertical face (a face of 310 in Lee) [as can be seen from Figures 1 and 3 in Lee et al.]. However, the combination of Lee et al. and Kang et al. does not explicitly disclose the cylinder having a diameter of 301.85mm-301.98mm. However, these limitations are directed solely to the change in size of the ring.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring to fit in the processing chamber for Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring does not change how the processing chamber taught by Lee et al. would perform.   


16.    Regarding to Claim 7, Lee et al.  modified by Kang et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, wherein the inclined wall (236 in Figure 2 in Lee) is between 0 and 80 degrees [as described in paragraph 0036 and can be seen from Figure 3 in Lee et al.  Note that Lee discloses the inclined wall (236 in Lee) having an angle (238) of less than about 70 degrees relative to a line perpendicular to a centerline of the cover ring 101 (as described in paragraph 0036 in Lee), however, Lee does not explicitly disclose the angle of the inclined wall relative to the centerline.  However, in the instance where the angle 238 in Lee is 10 degrees, which is less than 70 degrees, the angle from the inclined wall (236) to a centerline of ring (102) will be equal to 80 degrees.  It is therefore inferred that the prior art of 

17.    Regarding to Claim 8, Lee et al.  modified by Kang et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, wherein the isolation key (342 in Lee) is a circular grove which divides the bottom surface (320, 328 in Lee) into an inner bottom surface (320 in Lee) and an outer bottom surface (328 in Lee) [as described in paragraph 0041-0042 and can be seen from Figure 3 in Lee et al.], and wherein the inner bottom surface (320 in Lee) and the outer bottom surface (328 in Lee) are not co-planar [as can be seen from Figure 3 in Lee et al.].

18.    Regarding to Claim 9, Lee et al. modified by Kang et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, having a vertical rise (vertical rise of 236, as can be seen from Figure 2 in Lee et al.). However, the combination of Lee et al. and Kang et al. is does not explicitly disclose the height of the vertical rise being 2.18mm. However, these limitations are directed solely to the change in size of the ring.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring to fit in the processing chamber for the purpose of gripping various workpieces of various sizes and dimensions.  Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring does not change how the processing chamber taught by Lee et al. would perform.   

19.  Regarding to Claim 10, Lee et al. modified by Kang et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 9, wherein the inner surface (surface defined by inner diameter 306, as described in paragraph 0038 and can be seen from Figure 3 in Lee et al.) has a diameter of 295.91-296.16mm (Lee discloses a diameter of about 11.50 inches to about 11.75, as described in paragraph 0038 in Lee et al., which is equivalent to being about 292.1-298.45mm, which includes the recited instance of being between 295.91-296.16mm). 



20.    Regarding to Claim 13, Lee et al. modified by Kang et al.  discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, having a lip (lip defined by land 314 in Lee) and top surface (332 in Lee). However, the combination of Lee et al. and Kang et al. does not explicitly disclose the distance from the lip to the top surface being Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring does not change how the processing chamber taught by Lee et al. would perform.   

21.	 Regarding to Claim 14, Lee et al. modified by Kang et al. disclose the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, having a body (302 in Lee) fabricated from             
                
                    
                        Y
                    
                    
                        2
                         
                    
                
                
                    
                        O
                    
                    
                        3
                    
                
            
        , [as described in paragraph 0009-0010 and 0022 in Lee et al.], a gap being less than 2mm [as described in paragraph 0042 of Kang et al. Note that a gap of 0.005 inches is equivalent to 0.127mm, which is less than 2 mm, therefore discloses the recited range. In addition, note that the apparatus disclosed by the prior art is capable of being used with a substrate of various sizes which would include the instance of having a gap of less than 2mm to 0.9mm or even no gap depending on the size of the substrate workpiece positioned in the apparatus. Furthermore, these  having a diameter, a vertical face (a face of 310 in Lee) forming a cylinder, an inclined wall (236 in Figure 2 in Lee) being 80 degrees [Lee discloses the inclined wall (236) having an angle (238) of less than about 70 degrees relative to a line perpendicular to a centerline of the cover ring 101 (as described in paragraph 0036 in Lee), however, Lee does not explicitly disclose the angle of the inclined wall relative to the centerline.  However, in the instance where the angle 238 in Lee is 10 degrees, which is less than 70 degrees, the angle from the inclined wall (236) to a centerline of ring (102) will be equal to 80 degrees.  It is therefore inferred that the prior art of Lee discloses having an angle between the inclined wall (236) and the centerline of ring (102) being equal to 80 degrees], an isolation key (342 in Lee) being a circular groove which divides the bottom surface (320, 328 in Lee) into an inner bottom surface (320 in Lee) and an outer bottom surface (328 in Lee), the inner bottom surface (320) and the outer bottom surface (328) are not co-planer [as can be seen from Figure 3 in Lee et al.], a vertical wall (310 in Lee) having a height, a lip (lip defined by land 314 in Lee) having an inner diameter, and a distance from the lip (lip defined by land 314 in Lee) to a top surface (332 in Lee). 
However, the combination of Lee et al. and Kang et al. does not explicitly disclose the dimensions of the gap being between less than 2mm to 0.9 mm, the outer surface having a diameter of 15.12 inches, the vertical face forming a cylinder Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring and substrate does not change how the processing chamber taught by Lee et al. would perform.   

22.	Regarding to Claim 15, Lee et al. modified by Kang et al. disclose the single ring (102) [Figure 2] of claim 1 having a second lip (lip defined by inner top surface 334 in Lee), an inclined wall (236 in Lee), and a second vertical wall (310 in Lee). However, the combination of Lee et al. and Kang et al. does not explicitly disclose the second lip extending a length of 6mm from the inclined wall to the second vertical wall.  However, these limitations are directed solely to the change in size of the ring.  One having ordinary skill in the art at the time of the invention would have Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring does not change how the processing chamber taught by Lee et al. would perform.   

23. Regarding to Claim 16, Lee et al. modified by Kang et al. disclose the single ring (102 in Lee) [Figure 2-3] of claim 1 having a vertical rise (vertical rise of 236 in Figure 2 in Lee).  However, the combination of Lee et al. and Kang et al. does not explicitly disclose the vertical rise being 2.18mm. However, these limitations are directed solely to the change in size of the ring.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized ring to fit in the processing chamber for the purpose of gripping various workpieces of various sizes and dimensions.  Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the ring does not change how the processing chamber taught by Lee et al. would perform.   


24.	Claims 11-12 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over a first and second embodiment in Lee et al. (US 2010/0059181) in view of Kang et al. (US 2011/0126984), as applied to claim 1 above, and further in view of Okita et al. (US 2009/0255901). 

25.   Regarding to Claim 11, Lee et al. modified by Kang et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 1, having a body (302 in Lee et al.).  Lee discloses being made from an yttrium (Y) material (bulk yttrium oxide             
                
                    
                        Y
                    
                    
                        2
                         
                    
                
                
                    
                        O
                    
                    
                        3
                    
                
            
        , as described in paragraph 0009-0010 and 0022 in Lee). However, Lee does not explicitly disclose the yttrium oxide             
                
                    
                        Y
                    
                    
                        2
                         
                    
                
                
                    
                        O
                    
                    
                        3
                    
                
            
        , being a ceramic material.  Okita et al., however, discloses a body (tray 15, as can be seen from Figures 1 and 3-4 in Okita et al.) made of a ceramic material being yttria/yttrium (as described in paragraph 0059 in Okita et al.).  Furthermore, Kang discloses a body fabricated from a ceramic material [as described in paragraph 0053 in Kang et al.].   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body in the combination of Lee and Kang et al. to 

26.    Regarding to Claim 12, the combination of Lee et al., Kang et al., and Okita et al. discloses the single ring (cover ring 300, as described in paragraph 0037, as well as can be seen from Figure 3 in Lee et al.) of claim 11, wherein the ceramic material is             
                
                    
                        Y
                    
                    
                        2
                         
                    
                
                
                    
                        O
                    
                    
                        3
                    
                
            
          [as described in paragraph 0009-0010 and 0022 in Lee and paragraph 0059 in Okita et al.].


Response to Arguments
27.	 Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. Applicant argues the prior art of Lee et al. does not disclose a complete embodiment of having a first lip substantially parallel to a top surface and having an inclined wall. However, the rejection has been clarified in the new grounds of rejection above. Applicant argues that the first lip and the top surface, as well as the isolation key and the top surface are not parallel in the previous rejection.  This is persuasive and has been clarified above in the new grounds of rejection in a new interpretation of the prior art.   The prior art still discloses the recited combination, as rejected above under 103. In addition, regarding the claim rejection under 112,  in the interview held 10/29/20, applicant’s .   

Conclusion                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726